DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 25, 2022 has been entered.

Claim Objections
Claim 13 is objected to because of the following informalities: Claim 13 includes a period that was not deleted in the amendment in line 11 of the claim, and claim 13 does not end with a period. Each claim should end with a period and periods should not be used elsewhere in the claims except for abbreviations. MPEP 608.01(m). Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation of a “user action” that relates to “a particular mapping value,” and the “collecting” step references “mapping code.” It is unclear from the claim language how the value and code relate. It appears that they somehow relate to the same element; however, the claim does not recite limitations that connect the elements. Claim 7 is rejected for the same reason as claim 6.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 6, 7 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to abstract idea without significantly more. Claim 6 recite(s) a method for processing a lexical software application system GUI a plurality of lexicon data structure records during a system run-time usage session without reference to a relational database management system that includes sorting the lexicon data structure records upon a user action on the lexical software application system GUI that calls for a particular mapping value. Mapping code data fields are evaluated in the plurality of lexicon data structure records. A set of lexicon data structure records are collected that contain mapping code called for by the user action and the payloads of the matching records are rendered. 
The claims are similar to certain methods of organizing human activity, which are similar to a librarian searching for a book using a card catalogue. The librarian would receive a request from a patron, and search the card catalogue for the book based on the Dewey decimal system, and then present the index cards. The other features of the claims are considered to be extra-solution or attempts to implement the concept onto a computer.
This judicial exception is not integrated into a practical application because the claim only recites the additional element of a lexical data structure, a GUI and rendering on an interface. These components are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because using a computer with an interface, along with collecting and displaying a result amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
.Claims 7 and 13 include substantially similar features and limitations and are rejected for reasons similar to claim 6.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6, 7 and 13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Szabo (U.S. Patent No. 7,181,438 B1, hereinafter referred to as “Szabo”).
Regarding claim 6, Szabo discloses a computer-implemented method for processing on a lexical software application system graphical user interface a plurality of lexicon data structure records during a system run-time usage session without reference to a relational database management system, comprising the steps of: (method for processing on a lexical software application system GUI a plurality of lexicon data structure records during system runtime usage without reference to a RDBMS)(e.g., figures 1, 3, 4, 5A-5E and 6-15 and col 73 lines 58-64 and col 74 lines 57-65)
a) sorting the plurality of lexicon data structure records upon a user action on the lexical software application system graphical user interface that calls for a particular mapping value; (plurality of lexicon data structure records are sorted upon a user action on the lexical software application system GUI that calls for a particular mapping value – user enters patent, bat or steel as shown in the figures – data is sorted as a hierarchy and may also be sorted by relevance or date)(e.g., figure 1, col 8 lines 17-22 and 52-54)
b) evaluating mapping code data fields in the plurality of lexicon data structure records; (mapping code data fields are evaluated in the plurality of lexicon data structure records)(e.g., figures 1, 3, 4, 5A-5E and 6-15 and col 74 lines 59-67)
c) collecting a set of lexicon data structure records that contain mapping code called for by the user action; and (lexicon data structure records are collected that contain mapping code called for by the user action – when bat is entered – lexicon data structure records are collected)(figures 1, 3, 4 and 5A and col 74 lines 57-67)
d) rendering on a computer screen payloads of only the lexicon data structure records in the collected set of lexicon data structure records. (payloads of only the lexicon data structure records in the collected set of lexicon data structure records are rendered that match the search term)(e.g., figures 1, 3, 4, 5A-5E and 6-15 and col 74 lines 59-67)

Regarding claim 7, Szabo discloses the method of claim 6. Szabo further discloses including: sorting the plurality of lexicon data structure records upon the user action on said lexical software application graphical user interface to select the plurality of resultant lexicon data structure records to render on a computer screen after the sorting that identified the same mapping code in the plurality of lexicon data structure records. (lexical analysis may be employed to rank the returned results based on relevance and the presumed intended search scope)(e.g., figures 5A and 5C and col 73 lines 25-27)

Regarding claim 13, Szabo discloses a computer-implemented method for processing a plurality of lexicon data structure records during a system run-time session without reference to a relational database management system, comprising the steps of: (method for processing on a lexical software application system GUI a plurality of lexicon data structure records during system runtime usage without reference to a RDBMS)(e.g., figures 1, 3, 4, 5A-5E and 6-15 and col 73 lines 58-64 and col 74 lines 57-65)
providing a lexical application system graphical user interface; (lexical application system GUI is provided)(e.g., figures 1, 3, 4, 5A-5E and 6-15 and col 66 lines 27-33)
upon a user action sorting the plurality of lexicon data structure records on the lexical application system graphical user interface that calls for a particular value in mapping code data fields of the plurality of lexicon data structure records; (plurality of lexicon data structure records are sorted upon a user action on the lexical software application system GUI that calls for a particular mapping value – user enters patent, bat or steel as shown in the figures – data is sorted as a hierarchy and may also be sorted by relevance or date)(e.g., figure 1, col 8 lines 17-22 and 52-54)
. 
collecting a set of lexicon data structure records that contain the mapping code data fields called for by the user action; and  (lexicon data structure records are collected that contain mapping code called for by the user action – when bat is entered – lexicon data structure records are collected)(figures 1, 3, 4 and 5A and col 74 lines 57-67)
rendering on a computer screen payloads of only the lexicon data structure records in the collected set of lexicon data structure records (payloads of only the lexicon data structure records in the collected set of lexicon data structure records are rendered that match the search term)(e.g., figures 1, 3, 4, 5A-5E and 6-15 and col 74 lines 59-67).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982. The examiner can normally be reached Monday through Friday 7:30AM - 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD L BOWEN/            Primary Examiner, Art Unit 2165